                                                                                                    Randy M. Mastro
                                                                                                    Direct: +1 212.351.3825
June 14, 2021                                                                                       Fax: +1 212.351.5219
                                                                                                    RMastro@gibsondunn.com

VIA ECF

The Honorable Gary R. Brown
United States District Judge
Eastern District of New York
100 Federal Plaza, Courtroom 840
Central Islip, New York 11722

Re:       Chrysafis et al. v. Marks et al., No. 2:21-cv-02516-GRB-AYS

Dear Judge Brown:

I write as counsel for Plaintiffs in the above-captioned action. In light of the Court’s finding
that Property-Owner Plaintiffs have demonstrated that they will suffer irreparable harm in the
absence of preliminary injunctive relief from CEEFPA, see Dkt. 74 at 10–12, as well as for
all the reasons stated in prior briefing and at the June 1, 2021 evidentiary hearing, and on the
full record of proceedings, Plaintiffs intend to file an emergency motion for an injunction
pending appeal in the Second Circuit as to their claims against Defendant Marks, barring
enforcement of CEEFPA Part A during the pendency of this appeal.1 Pursuant to Federal
Rule of Civil Procedure 62 and Federal Rule of Appellate Procedure 8(a)(1)(C), Plaintiffs
hereby present that motion to this Court in the first instance. Should the Court desire formal
motion practice, Plaintiffs are prepared to file papers on an expedited basis and will waive
reply. As an alternative to formal briefing, Plaintiffs respectfully ask this Court to accept this
submission as Plaintiffs’ letter-motion for an injunction pending appeal, and to enter an
expedited ruling based on the parties’ prior submissions.

Pursuant to Local Rule 37.3 and Rule II(e)(1) of Your Honor’s Individual Practice Rules, we
have met and conferred with counsel for Defendant Marks, who has informed us that
Defendant Marks does not consent to the request for an injunction pending appeal and
requests a reasonable opportunity to respond to this application.

As always, we thank the Court for its consideration.

Respectfully,

/s/ Randy M. Mastro

Randy M. Mastro

cc: All counsel of record (via ECF)

 1
      Plaintiffs do not seek an emergency injunction pending appeal as to the Court’s order dismissing the
      Sheriffs and City Defendants from this action. See Dkt. 74 at 24.
